DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 11-22 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Roberts et al. (US 4,638,820).
Regarding claim 11, Roberts teaches  a cigarette with a reduced smoke temperature and an improved flavor, comprising a tobacco section 11 and a filter section 14, and further comprising:
 a smoke backflow section (depicted in fig. 1) arranged between the tobacco section 11 and the filter section 14
an inlet hole 24 is provided at the smoke backflow section near the tobacco section 11 and intercommunication with the tobacco section (figure 1);  
an outlet hole (depicted by arrows near filter section 14 in fig. 1) is provided at the smoke backflow section near the filter section and intercommunicated with the filter section 14; 
multiple airflow baffles (13, 21, 22) are staggered up and down inside the smoke backflow section and form a smoke backflow channel which is sinuous; 
a first end of the smoke backflow channel is intercommunicated with the inlet hole 24, and a second end of the smoke backflow channel is intercommunicated with the outlet hole (depicted in fig. 1); 
smoke enters the smoke backflow section from the inlet hole, and then passes through the smoke backflow channel (valve means to control ventilation air and smoke flows comprises three parts: valve body 19, cylinder 21 and latex rubber element 22; col. 3 lines 29-33); 
Regarding the limitation of “the smoke backflow section, a flow distance of the smoke is increased, and a heat exchange among hot airflow, the airflow baffles and inner walls of the smoke backflow section reduces a smoke temperature”, Roberts teach all the structural limitation of the claim therefore this result effective feature is inherently taught.
Regarding claim 12, Roberts teaches one inlet hole 24 is respectively provided at a top and a bottom of a side of the smoke backflow section near the tobacco section (depicted in fig.1); the smoke backflow channel has two smoke backflow branches (depicted by 2 arrows 14 in fig. 1); an inlet of each smoke backflow branch corresponds to one inlet hole; and the outlet hole is intercommunicated with outlets of both two smoke backflow branches (depicted in fig. 1).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 13 and 18-22 are rejected under 35 U.S.C. 103 as being unpatentable over Roberts et al. (US 4,638,820).
Regarding claim 13
Regarding claim 18-22, Roberts does not explicitly the shape of the inlet hole, the length of the smoke backflow section and cigarette or the diameter of the cigarette.   However it has been held that a mere change in shape and size without affecting the functioning of the part would have been within the level of ordinary skill in the art, In re Dailey et al., 149 USPQ 47; Eskimo Pie Corp. v, Levous et aI., 3 USPQ 23, In re Rinehart, 531 F.2d 1048, 189 USPQ 143 (CCPA 1976).   
Claim 14-15 are rejected under 35 U.S.C. 103 as being unpatentable over Roberts et al. (US 4,638,820) as applied to claim 11 above, and further in view of Zawadzki (US 2004/0231684).
Regarding claim 14, Roberts teaches in another embodiment that tobacco rod 11 is abutted by a chamber piece 91 having a cylindrical chamber 92 for containing a sphere or ball 93 (col. 6 lines 1-3) but does not explicitly disclose wherein an adsorption carrier with essence and flavor attached to the adsorption carrier is arranged inside the flavor enhancement section; or, the adsorption carrier is arranged on a surface of each airflow baffle with the essence and flavor attached to the adsorption carrier. However Zawadzki teaches an adsorbent carriers located in a segment of cigarettes [0002-0015]. Therefore it would have been obvious to one of ordinary skill of the art before the effective filing date of the claimed invention to have modified the invention of Roberts to include the adsorption carrier of Zawadzki in order reduce one or more allegedly undesirable gas phase constituents normally found in mainstream tobacco cigarette smoke. 
Regarding claim 15.
Claims 16-17 are rejected under 35 U.S.C. 103 as being unpatentable over Roberts et al. (US 4,638,820) as applied to claim 11 above, and further in view of Robinson et al. (US 2008/0092912).
Regarding claim 16-17, Roberts does not explicitly disclose that the the tobacco section comprises cut tobacco, tobacco sheets, an atomizing agent, an auxiliary material, a tobacco extract, and tobacco essence and flavor, wherein: the cut tobacco accounts for 40%-90% of a total weight of the tobacco section; the tobacco sheets account for 5%-50% of the total weight; the atomizing agent accounts for 2%-35% of the total weight; the auxiliary material accounts for 0-10% of the total weight; the tobacco extract accounts for 0.1 %-20% of the total weight; and, the tobacco essence and flavor account for 0.01 %-8% of the total weight. However Robinson teaches a tobacco that is incorporated within the smoking article that can be in various forms and combinations of various forms of tobacco such as cut or shredded pieces, in a processed form e.g., reconstituted tobacco sheet, and in the form of a tobacco extract [0050], glycerin [0050-0068]. Therefore it would have been obvious to one of ordinary skill of the art before the effective filing date of the claimed invention to have modified the invention of Roberts to include the tobacco section of Robinson because combining prior art elements according to known methods to yield predictable results is prima facie case of obviousness (See MPEP § 2143I (A)). 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JENNIFER KESSIE whose telephone number is (571)272-7739.  The examiner can normally be reached on Monday - Thursday 7:00am - 5:00pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael H Wilson can be reached on (571) 270-3882.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JENNIFER A KESSIE/Examiner, Art Unit 1747               

/ERIC YAARY/Examiner, Art Unit 1747